JOHNSON, J.
Epitomized Opinion
By the terms of a lease $750 was deposited by lessee, to secure the payment of rent and to he applied in payment of the last five months rent of the term. Lessor to -pay $37.50 interest per year on same, up and to the (beginning- of the last five month period. The lease was forfeited long before the beginning of the five month period. Lessor contended that the $750 deposited was forfeited and refused to i-efund; lessee brought suit by cross-petition to recover the amount. The Supreme Court held:
(1) Where a deposit for security for payment of rent is made and the lessor forfeits the lease for condition broken, where the deposit is not part of the consideration for the making of the lease, and no provision is contained in the lease, that the deposit shall be regarded as liquidated damages:
(2)_ And where interest is to he paid on deposit, the forfeiture of the lease does not forfeit the deposit, and the lessee is entitled to recover the balance of deposit remaining, after deducting any unpaid rent, and damages, lessor may he. entitled to.